                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION

JEFFREY SMITH                                                         PETITIONER

V.                        CASE NO. 1:18-CV-71-JM-BD

WENDY KELLEY, Director,
Arkansas Department of Correction, et al.                          RESPONDENTS


                                   JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED WITHOUT

PREJUDICE.

      IT IS SO ORDERED, this 11th day of October, 2018.



                                            ________________________________
                                            UNITED STATES DISTRICT JUDGE
